Case 2:17-cv-08937-DMG-FFM Document 69-1 Filed 06/06/19 Page 1of2 Page ID #:1146

The Supreme Court of Kansas

Certificate of Good Standing

|, Douglas T. Shima, Clerk of the Supreme Court of the State of Kansas, do hereby certify that the Supreme
Court of Kansas is the highest court of law, and the court of last resort within the State of Kansas, and has

exclusive jurisdiction over and control of the admission of applicants to the bar of this state.

| do further certify that on September 29, 2000,

Eric Allan Buresh

was duly admitted to practice as an attorney and counselor of the Supreme Court and all other courts of the

State of Kansas and is, on the date indicated below, a member in good standing of the Kansas Bar.

Witness my hand and the seal of the Supreme
Court, hereto affixed at my office in Topeka,

Kansas, this 4th day of June, 2019.

DrylasT, Mos

Clerk of the Supreme Court of Kansas

 

Active Status
Case 2:17-cv-08937-DMG-FFM Document 69-1 Filed 06/06/19 Page 2of2 Page ID #:1147

The Supreme Court of Missouri

 

Certificate of Admission as an
Attorney at Law

I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 4/17/2002,

Eric Allan Buresh

was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme
Court of Missouri and all courts of record in this state, and is, on the date indicated below, a

member in good standing of this Bar.

IN TESTIMONY WHEREOF, I hereunto set
my hand and affix the seal of the Supreme Court of

Missouri at my office in Jefferson City, Missouri,
this 5" day of June, 2019.

Audhon

Clerk of the Supreme Court of Missouri
